DETAILED ACTION
This action is responsive to the application filed 6/11/2021.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrle, U.S. Patent No. 5,794,236 (“Mehrle”).
Mehrle teaches a system and method for classifying documents using citations. With regard to Claim 1, Mehrle teaches a method, comprising:
extracting, by at least one processor, a citation from a document (Col. 8, lines 31-40 describe that a program can recognize citations in a text and extract them for processing); 
parsing, by the at least one processor, the citation into first one or more sub- citations (Col. 8, lines 31-40 describe that a recognized citation is stripped, which is defined at Col. 3, lines 62-63 as isolating the recognized citation from the rest of the text); 
comparing, by the at least one processor, the first one or more sub-citations to second one or more sub-citations of a reference citation in a policy (Col. 8, lines 54-63 describe that each detected and stripped citation from the document is compared to citations in a control file to see if there are any matches); and 
classifying, by the at least one processor, the document as relevant to the policy based on the first one or more sub-citations and the second one or more sub-citations (Col. 9, lines 39-53 describe that after all citations in a document have been checked, classifications associated with one or more of the citations within the control file are assigned to the document. Fig. 2 shows the various classifications, which pertain to legal policy areas and specific laws pertaining thereto).
Claim 9 recites a system that carries out the method of Claim 1, and is similarly rejected. Claim 17 recites a medium storing instructions which carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 4, Mehrle teaches the first one or more sub-citations comprises a first root and a first sub-section; the second one or more sub-citations comprises a second root and a second sub- section; and classifying the citation based on the first one or more sub-citations and the second one or more sub-citations comprises: in response to the first one or more sub-citations matching the second one or more sub-citations, classifying the document as an exact match for the policy; in response to the first root matching the second root and the first subsection matching the second subsection, classifying the document as a subsection match for the policy; in response to the first root matching the second root and the first subsection being different than the second subsection, classifying the document as a root 
Col. 5, lines 49-62 describe that the citation matching control files are organized into hierarchies. Citation matching therefor is carried out at any level for which seed citations exist. Fig. 2 shows that matches can be made at an overall policy level, as well as a chapter, section, and subsection level. Therefore, the levels at which seed citations match the parts of a citation in an input document will be the levels assigned to the document. Citations for which there are not matches in a particular policy will not be assigned.
Claim 12 recites a system that carries out the method of Claim 4, and is similarly rejected. Claim 19 recites a medium storing instructions which carry out the method of Claim 4, and is likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrle, in view of Rhoads, et al., U.S. PGPUB No. 2006/0248440 (“Rhoads”).
With regard to Claim 2, Mehrle, in view of Rhoads teaches that extracting the citation from the document comprises: comparing text in the document to a citation key; and in response to identifying a first string of characters from the text that matches the citation key, extracting a second string of characters comprising the first string of characters, a third string of characters located in the text immediately before the first string and a fourth string of characters located in the text immediately after the first string. 
Mehrle teaches identifying citations by matching document text to citations in a control document at Col. 8, lines 54-63 describe that each detected and stripped citation from the document is compared to citations in a control file to see if there are any matches. Rhoads teaches at [0048] that a citation recognized in a document can have the surrounding text likewise extracted, which is used in identifying subject matter which may be applicable to the citation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Rhoads with Mehrle. Rhoads provides additional aspects of recognizing citations and processing documents. One of skill in the art would seek to combine Rhoads with Mehrle, to improve the citation processing by adding additional analysis steps, which help produce better and more thorough results.
.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrle, in view of Steensgard, U.S. PGPUB No. 2008/0059435 (“Steensgard”).
With regard to Claim 3 Mehrle, in view of Steensgard teaches that extracting the citation from the document comprises: comparing text in the document to a citation key, wherein the citation key comprises a first string of characters; and in response to identifying a second string of characters from the text that differs from the citation key by at least one character and having a matching metric greater than a threshold, marking the second string of characters as a citation extraction error.
Mehrle teaches at Col. 8, lines 54-63 that each detected and stripped citation from the document is compared to citations in a control file to see if there are any matches. Steensgard teaches at [0048] that an error can be identified when a citation match is not found; if a particular type of error is found, the system can determine one or more potential matches in the database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Mehrle with Steensgard. Steensgard improves on prior art systems by carrying out citation matching when citations in input documents contain errors. Therefore, one of skill in the art would seek to combine elements of Steensgard with Mehrle, to improve the functioning of the system by enabling citation matching to be carried out when input documents contain errors.
. 
Claims 5-8, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrle, in view of Kern, et al., U.S. PGPUB No. 2014/0129561 (“Kern”).
With regard to Claim 5, Mehrle, in view of Kern teaches extracting, by the at least one processor, one or more fine amounts from the document, wherein the one or more fine values correspond to the citation; removing, by the at least one processor, each duplicate fine amount from the one or more fine amounts to form a set of fine amounts; and combining, by the at least one processor, the set of fine amounts into a total fine amount corresponding to the citation.
Kern teaches at [0017] that a system analyzes a wide variety of unstructured textual documents, including regulatory filings and other documents. [0028] describes that document paragraphs are generated using the terms identified in the document. [0038] describes that terms are linked to specific categories, including fine amounts, which can be clustered together. [0039] describes that quantifiable data such as fine amounts can be identified and quantified for reporting purposes. Therefore, additional information including fines are accessible in documents, along with citations as described in Mehrle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kern with Mehrle. Kern extracts much additional information from unstructured documents for the purpose of aiding users in finding information related to a given topic. Therefore, one of skill in the art would seek to combine 
Claim 13 recites a system that carries out the method of Claim 5, and is similarly rejected.
With regard to Claim 6, Kern suggests extracting, by the at least one processor, that a fine amount from the document, wherein the fine amount comprises a number prefix and a word suffix; and combining, by the at least one processor, the number prefix and the word suffix to form a number amount for the fine amount. [0039] describes that fine amounts can be classified by identifying terms in a document; as it is well-known that numbers in documents are written as a number with a word prefix, extracting fine amounts from unstructured documents would suggest to one of skill in the art that numbers written this way would be recognized and extracted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kern with Mehrle. Kern extracts much additional information from unstructured documents for the purpose of aiding users in finding information related to a given topic. Therefore, one of skill in the art would seek to combine elements of Kern with Mehrle, to improve user experience by gathering and presenting additional useful information to users.
Claim 14 recites a system that carries out the method of Claim 6, and is similarly rejected. 
With regard to Claim 7, Kern teaches determining, by the at least one processor, a score describing an impact of the document on a business based on the policy, the citation, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kern with Mehrle. Kern extracts much additional information from unstructured documents for the purpose of aiding users in finding information related to a given topic. Therefore, one of skill in the art would seek to combine elements of Kern with Mehrle, to improve user experience by gathering and presenting additional useful information to users.
Claim 15 recites a system that carries out the method of Claim 7, and is similarly rejected. Claim 20 recites a medium storing instructions which carry out the method of Claim 7, and is likewise rejected.
With regard to Claim 8, Kern teaches extracting, by the at least one processor, a total fine amount corresponding to the citation, wherein determining the score describing the impact of the document on the business is further based on the total fine amount; and wherein the summary further comprises the total fine amount. [0038]-[0039] describe extracting and clustering fine amounts identified in the document, where this data makes up part of the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kern with Mehrle. Kern extracts much additional information from unstructured documents for the purpose of aiding users in finding information related to a given topic. Therefore, one of skill in the art would seek to combine elements of Kern with Mehrle, to improve user experience by gathering and presenting additional useful information to users.
Claim 16 recites a system that carries out the method of Claim 8, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

3/17/2022